                                                                                                   FILED
                                                                                          2019 May-22 PM 04:11
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

JERIMIAH VAN HORN,                              )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )           7:17-cv-01179-LSC
                                                )
TUSCALOOSA COUNTY                               )
COMMISSION,                                     )
                                                )
          Defendant.                            )
                            MEMORANDUM OF OPINION
          Before the Court is Defendant, Tuscaloosa County Commission (the

“County’s”), motion for summary judgment. (Doc. 24.) The Motion has been

briefed and is ripe for review. For the reasons stated below, the County’s motion

(doc. 24) for summary judgment is due to be granted.

     I.      BACKGROUND 1

          Plaintiff Jerimiah Van Horn (“Van Horn”) was hired as a Detention Officer

at the Tuscaloosa County Jail in September 2014. At the time he was hired, Van

Horn had coronary heart disease and two stents in his heart, but had no physical

restrictions due to this condition.
1
       The facts set out in this opinion are gleaned from the parties’ submissions of facts
claimed to be undisputed, their respective responses to those submissions, and the Court’s own
examination of the evidentiary record. These are the “facts” for summary judgment purposes
only. They may not be the actual facts. See Cox v. Adm'r U.S. Steel & Carnegie Pension Fund, 17
F.3d 1386, 1400 (11th Cir. 1994).

                                        Page 1 of 20
      The Detention Officer position at the Tuscaloosa County Jail has the

following duties: supervising and keeping order among prisoners; taking periodic

counts; maintaining constant watch for and reporting unusual conditions or

disturbances; taking required action in emergencies to prevent escapes or suppress

disorder; and checking prisoners in the jail. (Van Horn Depo. at Ex. 3.) Due to the

nature of these tasks, Detention Officers are required to have the “[a]bility to

control inmates individually and in groups. . . [and] [f]reedom from physical

defects, particularly in hearing, vision or members to enable quick action and

movement in the custody of inmates.” (Id.)

      As part of his job as a Detention Officer, Van Horn had to interact with the

inmates he was guarding. For example, in February 2015, Van Horn suffered a

shoulder injury when he had to perform a takedown of an inmate. On October 11,

2015, Van Horn experienced chest pains after he was forced to perform a takedown

of a combative inmate. Due to these chest pains, Van Horn went to see his doctor.

Van Horn’s doctor advised him not to work the following two days. On October 16,

2015, Van Horn went to see a cardiologist about his chest pains. Three days later

Van Horn underwent a cardiac catheterization with a stenting procedure. Van

Horn’s doctor released him to return to “light duty” starting on October 26, 2015.

The exact terms of Van Horn’s “light duty” release is unclear from the record.



                                   Page 2 of 20
Van Horn’s doctor’s note does indicate that side effects from the catheterization

procedure included limitations in Van Horn’s ability to stand for long periods of

time. (Van Horn Depo. at Ex. 4.)Van Horn also testified at his deposition that as

part of this “light duty” release he was instructed not to do any lifting, or

prolonged walking or standing. (Id. at 77–79.) Van Horn testified that his “light

duty” restrictions required him to be put into a position that limited involvement

with inmates.

       Although he was cleared for “light duty,” Van Horn was told by the

Sheriff’s Office and County Administrator that there was no “light duty” position

for a Detention Officer. Van Horn was told that he would need to be released for

full duty before he could return to work. According to Van Horn, the County told

him that “pretty much the females . . . get the no contact positions.” (Id. at 81–82.)

Van Horn asserts that female Detention Officers at the Tuscaloosa County Jail

were assigned to duties where there was less likelihood of inmate contact as they

switched places with Detention Officers in the control room during inmate counts,

and did not have to push laundry carts. 2



2
        Plaintiff asserts on multiple occasions that “Female Detention Officers only stay in the
control room, do not count inmates, and do not push laundry carts. Female Detention Officers do
not have the same strenuous duties as the male Detention Officers. Moreover, pregnant female
Detention Officer do even less strenuous work.” (See e.g. Doc. 25 at 7 ¶18.) Upon review, the
evidentiary submissions Plaintiff offers as supporting these statements do not support the

                                        Page 3 of 20
      According to Van Horn an officer in the control room has limited inmate

interaction. However, the record does not contain any evidence indicating whether

a posting in the control room was a permanent assignment, an assignment that

Detention Officers rotated through, or a stand-alone position. According to Van

Horn, Detention Officers in the control room do not have to walk for prolonged

periods, stand for prolonged periods, or do heavy lifting. During emergencies,

Detention Officers who are inside the control room are instructed to remain in the

control room. At one time, Chief Deputy Eric Bailey (“Chief Bailey”), who

oversees operations at the Tuscaloosa County Jail, acted on his own initiative to

place a female Detention Officer in her third trimester of pregnancy in the control

room because there was less chance of involvement with inmates in the control

room. (Bailey Depo. at 37–38.)

       Due to Van Horn’s inability to return to full duty, the County Administrator

applied FMLA leave to Van Horn’s absences through the remainder of 2015. The

County then restarted Van Horn’s 12 weeks of FMLA leave on January 1, 2016

because Van Horn was still not cleared to return to full duty. Van Horn had not

been cleared to return to full duty when his FMLA leave expired at the end of

March 2016. Pursuant to County policy, Van Horn was given an additional three


conclusions offered by Plaintiff. Accordingly, the Court when discussing the assignments
allegedly given to female Detention Officers relies on the evidence provided.

                                     Page 4 of 20
days of leave. When Van Horn was still unable to return to work, he was terminated

effective April 4, 2016. On April 18, 2016, the County sent a letter to Van Horn

explaining that he had been terminated for exhausting his leave.

         Prior to his termination, Van Horn inquired about other possible positions

within the County jail, including a clerk position and process server position. Van

Horn was informed that he would have to apply for these positions and sit for a

certain tests pursuant to Civil Service Board policies. These Civil Service Board

policies prevented the County from unilaterally reassigning Van Horn to the clerk

or process server positions. To date, Van Horn has not been released for full duty.

   II.      STANDARD

         Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Hickson

Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004). A genuine

dispute as to a material fact exists “if the nonmoving party has produced evidence

such that a reasonable factfinder could return a verdict in its favor.” Greenberg v.

BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v.

Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge



                                     Page 5 of 20
should not weigh the evidence, but determine whether there are any genuine issues

of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

      In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal

Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015)

(citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However,

“unsubstantiated assertions alone are not enough to withstand a motion for

summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir.

1987). Conclusory allegations and “mere scintilla of evidence in support of the

nonmoving party will not suffice to overcome a motion for summary judgment.”

Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young

v. City of Palm Bay, Fla., 358 F.3d 859, 860 (11th Cir. 2004)). In making a motion

for summary judgment, “the moving party has the burden of either negating an

essential element of the nonmoving party’s case or showing that there is no

evidence to prove a fact necessary to the nonmoving party’s case.” McGee v.

Sentinel Offender Servs., LLC, 719 F.3d 1236, 1242 (11th Cir. 2013). Although the

trial courts must use caution when granting motions for summary judgment,



                                     Page 6 of 20
“[s]ummary judgment procedure is properly regarded not as a disfavored

procedural shortcut, but rather as an integral part of the Federal Rules as a whole.”

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

    III.   DISCUSSION

       The only claims pending before this Court are Van Horn’s disability

discrimination claims. 3 Van Horn alleges that the County violated both the ADA

and Rehabilitation Act by (1) failing to accommodate him, and (2) terminating him.

The County asserts that summary judgment should be granted in its favor because

Van Horn is not a qualified individual with a disability. 4 Because the Court agrees

that Van Horn is not a qualified individual with a disability, summary judgment is

due to be granted.

       The Eleventh Circuit applies “the burden-shifting analysis of Title VII

employment discrimination claims” to ADA discrimination claims as well as

Rehabilitation Act claims. Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255

(11th Cir. 2007) (quoting Earl v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th Cir.

3
       In response to Defendant’s motion for summary judgment, Van Horn consented to
dismissal of his gender discrimination claim. (Doc. 25 at 12 n.1.) Accordingly, Van Horn’s claims
for gender discrimination are due to be dismissed.
4
        The County asserts that Van Horn is not disabled within the meaning of the ADA, but
does not provide the Court with legal argument as to why it should make such a determination.
Accordingly, for the purposes of this motion the Court assumes, without making such a finding,
that a reasonable jury could conclude that Van Horn was disabled within the meaning of the
ADA.

                                         Page 7 of 20
2000)); Durley v. APAC, Inc., 236 F.3d 651, 657 (11th Cir. 2000) (ADA); Sutton v.

Lader, 185 F.3d 1203, 1208 n.5 (11th Cir. 1999) (Rehabilitation Act). Under

McDonnell Douglas, the plaintiff carries the initial burden of producing

circumstantial evidence sufficient to prove a prima facie case of discrimination.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see also Schoenfeld v.

Babbitt, 168 F.3d 1257, 1267 (11th Cir. 1999). If the plaintiff meets his initial burden

of establishing a prima facie case, the burden of production shifts to the defendant

to articulate a legitimate, nondiscriminatory reason for the adverse employment

action. Trask v. Sec'y, Dep't of Veterans Affairs, 822 F.3d 1179, 1191 (11th Cir. 2016).

If the defendant is successful, “the burden shifts back to the plaintiff to produce

evidence that the employer’s proffered reasons are a pretext for discrimination.”

Id. (quoting Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir.

2010)).

      In order to establish a prima facie case of discrimination under the ADA, a

plaintiff must demonstrate that [he] (1) is disabled, (2) is a qualified individual, and

(3) was subjected to unlawful discrimination because of [his] disability.” Greenberg

v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Cash v.

Smith, 231 F.3d 1301, 1305 (11th Cir. 2000)); Sutton, 185 F.3d at 1207 (“To

establish a prima facie case under the [Rehabilitation] Act, an individual must show



                                     Page 8 of 20
that (1) he has a disability; (2) he is otherwise qualified for the position; and (3) he

was subjected to unlawful discrimination as the result of his disability.”).“This

standard derives from the ADA’s language, stating that ‘no [employer] shall

discriminate against a qualified individual with a disability because of the disability

of such an individual.’” Greenberg, 498 F.3d at 1263 (quoting 42 U.S.C.

§ 12112(a)).

       A qualified individual with a disability is an “individual with a disability who,

with or without reasonable accommodation, can perform the essential functions of

the employment position that such individual holds or desires.” 42 U.S.C. §

12111(8). 5 An employer must provide reasonable accommodations for employees

with known disabilities unless such accommodation would result in undue hardship

for the employer. Earl, 207 F.3d at 1365. An accommodation is “reasonable”—

and, therefore, required—only if it enables the employee to perform the “essential

functions” of the job. Id. The plaintiff retains at all times the burden of establishing

that reasonable accommodations were available. Holbrook v. City of Alpharetta, 112




5
       The Rehabilitation Act provides, in pertinent part, that “[t]he standards used to
determine whether this section has been violated in a complaint alleging employment
discrimination under this section shall be the standards applied under title I of the Americans
with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.).” 29 U.S.C. § 794(d). Accordingly, the
ADA’s statutory provisions and case law applying title I of the ADA apply with full force to Van
Horn’s claim under the Rehabilitation Act.

                                        Page 9 of 20
F.3d 1522, 1526 (11th Cir. 1997) (citing Moses v. American Nonwovens, Inc., 97 F.3d

446, 447 (11th Cir. 1996)).

      Before considering the availability of reasonable accommodations, the Court

must identify the essential functions of Van Horn’s job as a Detention Officer.

Lucas v. W. W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001); see also

D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1229 (11th Cir. 2005). Under 29

C.F.R. § 1630.2(n) 6, the essential functions of a job include “the fundamental job

duties of the employment position the individual with a disability holds or desires,”

without paying attention to the marginal functions of the position. Evidence of

whether a particular job function is essential includes, but is not limited to factors

such as:

      (i) The employer’s judgment as to which functions are essential;

      (ii) Written job descriptions prepared before advertising or
      interviewing applicants for the job;

      (iii) The amount of time spent on the job performing the function;

      (iv) The consequences of not requiring the incumbent to perform the
      function;

      ....




6
       Congress provided the EEOC authority to issue implementing regulations, including
§ 1630.2(n), to carry out the ADA. 42 U.S.C. § 12116.

                                    Page 10 of 20
29 C.F.R. § 1630.2(n)(3)(i-iv). A job function may be deemed essential “because

the reason the position exists is to perform that function.” Id. § 1630.2(n)(2)(1).

       It is uncontested that the County’s policies treat the ability to perform

physical tasks and have inmate contact as an essential job function. The County’s

written job description specifically lists the following tasks as requirements of the

Detention Officer position: supervising and guarding a group of inmates; taking

periodic count of prisoners; maintaining constant watch for and reporting unusual

conditions or disturbances; taking action in emergencies to prevent escapes or

suppress disorder, including physical restraint; exercising mature judgment in the

discipline and supervision of persons under restraint. (Van Horn Depo. at Ex. 3.)

This job description also states that Detention Officers must have the “[a]bility to

control inmates individually and in groups. . . [and] [f]reedom from physical

defects, particularly in hearing, vision or members to enable quick action and

movement in the custody of inmates.” (Id.) The deposition testimony of both

Chief Bailey and Van Horn7 confirm that Detention Officers had to complete these

tasks. In fact, Chief Bailey testified at his deposition that one of the main


7
       At deposition, Van Horn stated that he did not recognize this job description. Van Horn
then, however, testified that the only difference he saw between the duties listed in this job
description and the actual duties he had as a Detention Officers was that “we did a lot more than
just what this says inside the jail work as a Detention Officer,” including pushing laundry carts.
(Van Horn Depo. at 57.)



                                         Page 11 of 20
differences between a clerk at the jail and a Detention Officer is “involvement[]

with inmates.” (Bailey Depo. at 41.)

       Van Horn attempts to create an issue of fact by arguing that these tasks,

most of which he admits he cannot complete, are marginal and unessential to the

position because his own personal observations reveal that females were not

required to complete such tasks. Accordingly, Van Horn asserts that “being in

substantial contact with inmates [is] a marginal and unessential task” to the

position of a Detention Officer at the Tuscaloosa County Jail. (Doc. 25 at 13.)

       The evidence Van Horn offers in support of this proposition, taken in the

light most favorable to Van Horn, reveals a much more limited reality and

conclusion that a reasonable jury could reach. 8 Van Horn’s deposition testimony

states that female Detention Officers would switch into the control room during

inmate counts, that females were not required to complete inmate counts, and that

females “don’t do none of the work that men do.” (Van Horn Depo. at 87.)

According to Van Horn, female Detention Officers did not have to push laundry

carts, and he was told by the County that “pretty much the females . . . get the no

contact positions.” (Id. at 81–82.) Taking this evidence in the light most favorable

to Van Horn, a reasonable jury could conclude that the duties of a Detention
8
      Van Horn’s assertion that “Female Detention Officers only stay in the control room” is
unsupported by the evidence he cites as supporting this proposition.


                                      Page 12 of 20
Officer varied and that the County did not place female Detention Officers in close

contact with inmates.

      A variation in job duties standing alone does not indicate that a job function

is nonessential. In fact, the Eleventh Circuit has found that minimal tasks may still

be considered essential job functions. See Holbrook, 112 F.3d at 1527 (finding that

although a police detective may not often be required to have the ability to collect

evidence such ability was an essential job function); Cremeens v. City of Montgomery,

Ala., 427 F. App’x 855, 857–58 (11th Cir. 2011) (finding that firefighting was an

essential job function of a fire investigator position even though the task may be

infrequent for a fire investigator); see also Pickering v. City of Atlanta, 75 F. Supp.2d

1374, 1378–79 (N.D. Ga. 1999)(holding that inmate contact was an essential job

function of a corrections officer even though the prison had positions involving less

prisoner interaction).

      In Holbrook, the Eleventh Circuit rejected a visually impaired police

detective’s argument that driving to crime scenes and collecting evidence—two

functions the detective could not perform—were not essential functions of the job.

The detective argued that these functions were nonessential because the historical

record revealed that situations requiring crime scene investigation occurred rarely

in the detective’s jurisdiction. The Eleventh Circuit, however, reasoned that



                                     Page 13 of 20
“notwithstanding the historical record,” it is impossible to “foretell with absolute

certainty what crimes may be committed ... in the future.” Holbrook, 112 F.3d at

1527. The court concluded that “[e]ven assuming [a detective] spends a relatively

small amount of time performing the type of field work that [the plaintiff] concedes

he cannot undertake” the record nonetheless establishes that the collection of

crime scene evidence is an essential function of the job. Id. Similar to Holbrook,

here, the fact that Van Horn or female Detention Officers may not have to

frequently engage in such conduct does not in and of itself create a question of fact

as to whether the ability to have contact with inmates was an essential job function

based on the record before the Court. The job duties listed by Defendant and

confirmed by Van Horn indicate that responding to emergencies and maintaining

order, two actions that would at times require inmate contact, were some of the

main functions of the Detention Officer position.

      Nevertheless, Van Horn asserts that this case is similar to Samson v. Federal

Exp. Corp., 746 F.3d 1196, 1202 (11th Cir. 2014). In Samson, the Eleventh Circuit

noted that there was a question of material fact as to whether a task was an essential

job function because there was evidence that there were nine other employees who

could perform the job function in question and the amount of time spent doing the

task was miniscule. Id. In fact, only 3.71 working hours per year were spent



                                    Page 14 of 20
completing that job function. Id. Van Horn’s argument here is unaccompanied by

such evidence to contradict Defendant’s job description and supporting testimony

of the essential job functions of a Detention Officer. Van Horn speculates that

inmate contact is marginal like test driving in Samson but fails to provide any

evidence or a reasonable basis from which a reasonable jury could conclude that the

ability to have inmate contact as a Detention Officer was nonessential.

      Significantly, in Samson the question before the District Court and the

Eleventh Circuit was whether a repair technician needed to be able to test-drive the

large trucks he was hired to repair. 746 F.3d at 1202. The Eleventh Circuit’s

reasoning recognized that the consequences of a repair technician not being able to

test-drive the truck were minimal and that the repair technician position did not

exist to perform test-drives. The Court here cannot reach a similar conclusion

based on the record in front of it. Instead, the evidence indicates that the physical

requirements of being a Detention Officer, including prolonged standing and

walking as well as the ability to have physical contact with the inmates, were

essential and in fact the very reason the Detention Officer position existed.

      While Van Horn asserts that the consequences of his inability to have inmate

contact are minor, the consequences of having Detention Officers that are unable

to properly control inmates, or stand or walk for a prolonged period could be



                                    Page 15 of 20
serious for the safety of both other employees and inmates. 9 These consequences

may be limited when secured inside the control room. But, the consequences of not

requiring a Detention Officer to be able to have substantial contact with inmates or

move around when not sealed in a control room could be deadly. Van Horn himself

knows the importance of these job functions as the evidence indicates that he was

required to physically move around the jail prior to his injury and that on two

different occasions he had to engage in physical contact with inmates that left him

injured.

       Because Van Horn has not raised a genuine issue of material fact as to

whether physical activity and contact with inmates are essential job functions, the

determination of whether he is otherwise qualified depends on a determination as

to whether a reasonable accommodation existed. Van Horn’s argument that a

reasonable accommodation existed is unreasonable for a number of reasons,

including the fact the accommodation Van Horn sought indefinitely relieved him of

many essential job functions. The undisputed facts are that Van Horn could not

have contact with inmates, could not walk for prolonged periods, and was generally

limited in his ability to do most of the tasks associated with the Detention Officer


9
        Van Horn’s request to be allowed to work “light duty” poses a threat not only to his own
health and safety as it would require Defendants to assure that he would never have inmate
contact but also that of his fellow Detention Officers who could not rely on him to assist in the
case of a potential uprising.

                                        Page 16 of 20
position. In a nutshell, Van Horn is arguing that he should have been reassigned

indefinitely to surveil inmates from the control room as he alleges females were

allowed to do. Yet, Van Horn’s testimony as to what he believed the job duties of

female Detention Officers to be does not indicate that female Detention Officers

were relieved of all other essential job functions.

       Additionally, a request for an indefinite assignment to a “light duty”

position is not a reasonable accommodation. See Frazier-White v. Gee, 818 F.3d

1249, 1256 (11th Cir. 2016). The evidence indicates that Van Horn had not

recovered at the time of his termination, and that Van Horn has still not recovered

or been released for full duty. Van Horn’s request for this “light duty”

reassignment did not indicate when he was capable of coming back to full duty.

Accordingly, Van Horn’s request was one for an indefinite “light duty”

assignment and such an accommodation is not considered reasonable under the

ADA.

       Even if Van Horn’s request had been for a definite period of time, the

County is not required under the ADA to create a position to accommodate Van

Horn. See Sutton, 185 F.3d at 1210–11; Willis v. Conopco, Inc., 108 F.3d 282, 284

(11th Cir. 1997); Lucas, 257 F.3d at 1256 (noting that an employer is not required

“to bump another employee from a position in order to accommodate a disabled



                                     Page 17 of 20
employee”). Van Horn has not presented any evidence that contradicts the

County’s assertion that there were no official “light duty” positions or that female

Detention Officers were required to be able to have contact with inmates. A

reasonable jury could not conclude based on Van Horn’s personal observations that

there were specialized positions or assignments for female Detention Officers that

Van Horn was in fact able to perform due to his inability to walk or stand for

prolonged periods. Van Horn’s evidence also does not provide a sufficient basis for

a reasonable jury to conclude that there was a permanent position that allowed a

Detention Officer to stay in the control room at all times, let alone that such a

position, if it did in fact exist, was available. The isolated instance of Chief Bailey

assigning a pregnant Detention Officer to the control room does not under the

ADA require the County to create a permanent position in the control room, when

there is no evidence that such a position existed.

      To the extent Van Horn seeks to hold the County liable for failing to engage

in an interactive process with him to find a reasonable accommodation, the Court

notes that Van Horn has yet to identify a reasonable accommodation that would

have enabled him to perform the essential functions of the Detention Officer

position. Consequently, Plaintiff has not demonstrated that a reasonable




                                    Page 18 of 20
accommodation existed such that the County’s failure to engage in the interactive

process rose to the level of being actionable. See Willis, 108 F.3d at 285.

       Van Horn’s arguments that the County discriminated against him by

terminating him instead of transferring him to the process sever position or clerk

position is equally unavailing. The undisputed evidence indicates that Van Horn

was told that these positions were subject to Civil Service policies that barred the

County’s from unilaterally reassigning Van Horn to these positions. In fact, the

evidence indicates that Van Horn would have had to sit for the appropriate test

before the Civil Service Board could consider selecting him for a position. (Vines

Aff.) The ADA does not require the County to reassign Van Horn “in violation of

[] governing civil service rules.” Frazier-White, 818 F.3d at 1257 (citing Davis v.

Fla. Power & Light Co., 205 F.3d 1301, 1306 (11th Cir. 2000)). Accordingly, Van

Horn has not presented evidence to create a question of material fact as to whether

there was any available alternate position available to him that he was qualified for

at the jail.

       Ultimately, Vanhorn has failed to show he was a “qualified individual”

under the ADA because he could not perform the essential functions of being a

Detention Officer with or without an accommodation. Situations may arise when a

Detention Officer is required to engage with the very inmates he is tasked with



                                    Page 19 of 20
guarding, a fact the evidence indicates Van Horn is intimately aware of. Although

these situations may be infrequent for some Detention Officers and vary depending

on one’s location in the jail, inmate contact as well as walking and standing are the

reality of the job as a Detention Officer. The type of accommodation proposed by

Van Horn— to be indefinitely relieved of inmate contact and placed solely in the

control room— would force the County to eliminate the essential function of the

job, and create a new Detention Officer or “light duty” position that does not exist.

Thus, Van Horn’s claim arising from the County’s alleged failure to accommodate

him and termination are due to be dismissed.

   IV.    CONCLUSION

      For the reasons stated above, the County’s motion (doc. 24) is due to be

GRANTED. An order consistent with this opinion will be entered

contemporaneously herewith.

      DONE and ORDERED on May 22, 2019.


                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 195126




                                   Page 20 of 20
